DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      KWAJALEIN L. WATERS,
                           Appellant,

                                   v.

PALM VACATION GROUP, a Florida general partnership, CORPORATE
   CREATIONS NETWORK INC., MICHAEL BROWN, WYNDHAM
                VACATION RESORTS, INC.
                        Appellees.

                             No. 4D19-2040

                             [July 29, 2021

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE17-
21384.

  Kwajalein L. Waters, Albany, pro se.

  Mary Leslie Smith and Ana Romes of Foley & Lardner LLP, Miami, for
appellee, Palm Vacation Group, a Florida general partnership.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.